Citation Nr: 0007397	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
 


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1971.  This matter comes on appeal from an August 1997 rating 
decision by the St. Louis VA Regional Office.


FINDINGS OF FACT

1.  Service connection for hepatitis and a bilateral ankle 
disability was denied in an unappealed rating decision in 
February 1972.

2.  Evidence submitted subsequent to the February 1972 rating 
decision is not relevant or probative and is not of such 
significance that it should be considered to fairly decide 
the merits of the claim.

3. Chronic hepatitis had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for a bilateral ankle disability has not been 
submitted. 38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

2.  Hepatitis was incurred in active service. 38 U.S.C.A. 
§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998).

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled. 

A reopened claim is not necessarily a well-grounded claim 
and, absent a well-grounded claim, the adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed and "VA 
assistance in claim development is conditional upon the 
submission of a 'well grounded' claim." Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps 
v. West 118 S.Ct. 2348 (1998). If the claim is not well 
grounded, it necessarily follows that the section 5107(b) 
duty to assist never arises and the merits are not reachable. 
Winters v. West, 12 Vet.App. 203 (1999).

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the present case, service connection for a bilateral ankle 
disability was denied by the RO in February 1972. Considered 
at that time were service medical records which disclosed 
treatment for bilateral ankle symptoms attributed to laxity 
of the ankle ligaments, and the report of a VA examination in 
January 1972 which demonstrated no evidence of an ankle 
disability.  The evidence received since the February 1972 
rating action includes copies of records of treatment 
received by the veteran for several conditions at a VA 
medical facility. These records include references to 
complaints and treatment for a bilateral foot condition; in 
January 1999, the veteran underwent excision of a left 
plantar mass. As these records make no specific reference to 
a bilateral ankle condition which had its onset in service, 
they are not probative and of no significance with regard to 
the veteran's claim. The contentions and testimony provided 
by the veteran in this regard are cumulative of those 
considered in the February 1972 rating decision. Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the claim for service connection for a 
bilateral ankle disability.  38 U.S.C.A. § 5108, 7104; 
38 C.F.R. § 3.156.

With respect to the claim for service connection for 
hepatitis, service connection was denied in February 1972 on 
the basis that the January 1971 examination had shown no 
residuals of the infection for which the veteran had been 
treated in service.  Hepatitis C was identified by tests 
performed at a VA medical facility in March 1997. The report 
of a VA examination in May 1999 also gives a diagnosis of 
hepatitis C; the examiner added that based on the information 
and history available it was not possible to determine if the 
current hepatitis C was what was described during military 
service. In the opinion of the Board, this evidence is new 
and material and establishes not only a well-grounded claim 
but also a basis for granting service connection. The opinion 
provided by the VA physician in May 1999 reasonably may be 
interpreted as meaning that it is as least as likely as not 
that the current hepatitis C is a residual of the inservice 
hepatitis condition. That being so, the benefit of the doubt 
should be resolved in the veteran's favor and service 
connection granted for chronic hepatitis. 38 U.S.C.A. 
§§ 1110, 5107, 5108, 7104; 38 C.F.R. § 3.303, 3.156; Caluza.

  
ORDER

Entitlement to service connection for hepatitis is granted.

New and material evidence not having been submitted to reopen 
the claim, service connection for a bilateral ankle 
disability is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

